Citation Nr: 0723315	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-30 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right wrist injury with arthritis.

2.  Entitlement to an increased rating for right wrist injury 
with carpal tunnel syndrome, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

4.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.

5.  Entitlement to an increased (compensable) rating for 
prostatitis.

6.  Entitlement to separate 10 percent ratings for tinnitus 
in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
December 1969, and from December 1991 to March 1992.  The DD 
214 from the veteran's first period of service noted 1 year 
and 1 month of prior service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

A January 2003 rating decision denied entitlement to separate 
10 percent ratings for tinnitus in each ear.  

A September 2003 rating decision, in pertinent part, denied 
an increased rating for right wrist injury with carpal tunnel 
syndrome; denied an increased rating for right ear hearing 
loss; and denied an increased rating for allergic rhinitis 
and prostatitis.

A June 2004 rating decision, in pertinent part, granted 
service connection for right wrist injury with arthritis, and 
assigned a 10 percent rating, and also granted service 
connection for left ear hearing loss, thereby characterizing 
the veteran's hearing disability as bilateral hearing loss 
(the veteran had previously been granted service connection 
for right ear hearing loss).


A March 2005 rating decision rating decision denied an 
increased rating for a left shoulder disability and granted 
service connection for a cervical spine disability.  The 
veteran has not expressed disagreement with actions taken in 
the March 2005 rating decision, and those issues are not 
before the Board.

The issues of entitlement to an initial rating in excess of 
10 percent for right wrist injury with arthritis, entitlement 
to an increased rating for right wrist injury with carpal 
tunnel syndrome, entitlement to an increased (compensable) 
rating for bilateral hearing loss, entitlement to an 
increased (compensable) rating for allergic rhinitis, and 
entitlement to an increased (compensable) rating for 
prostatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
10 percent ratings for tinnitus in each ear.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (as in effect prior to, and from, June 13, 2003); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation in excess of 10 
percent for tinnitus, specifically a 10 percent evaluation 
for each ear.  The RO continued a 10 percent evaluation under 
Diagnostic Code (DC) 6260 because there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed June 19, 2006), 
the Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus 
throughout the rating period on appeal.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 


ORDER

Entitlement to separate 10 percent ratings for tinnitus in 
each ear is denied.  


REMAND

A review of the claims file reveals that the veteran has not 
received proper Veterans Claims Assistance Act of 2000 (VCAA) 
notice as to the issues of entitlement to an increased rating 
for right wrist injury with carpal tunnel syndrome, 
entitlement to an increased (compensable) rating for 
bilateral hearing loss, entitlement to an increased 
(compensable) rating for allergic rhinitis, and entitlement 
to an increased (compensable) rating for prostatitis.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  38 U.S.CA. § 5103(a); 38 C.F.R. 
§3.159(b).

The Board notes that in November 2004 the veteran underwent a 
VA joints examination (primarily involving the left shoulder 
and neck) that contains evidence pertinent to the issues of 
entitlement to an initial rating in excess of 10 percent for 
right wrist injury with arthritis and entitlement to an 
increased rating for right wrist injury with carpal tunnel 
syndrome.  The record does not reflect that the RO 
readjudicated the increased rating claims relative to the 
right wrist with consideration of the November 2004 VA 
examination findings.

The Board further observes that the veteran was most recently 
examined by VA for most of the disabilities on appeal in July 
2003 (a VA audiological examination was conducted in November 
2003).  As more current findings as to the status of the 
service-connected disabilities would be useful, the Board 
finds that the veteran should be afforded an opportunity to 
report for such VA examinations.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should send the veteran a 
VCAA-compliant letter for the issues of 
entitlement to an increased rating for 
right wrist injury with arthritis and 
carpal tunnel syndrome, entitlement to an 
increased (compensable) rating for 
bilateral hearing loss, entitlement to an 
increased (compensable) rating for 
allergic rhinitis, and entitlement to an 
increased (compensable) rating for 
prostatitis in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The VCAA 
notice should inform the claimant of any 
information and evidence not of record 
(1) that is necessary to substantiate 
each claim; (2) that VA will seek to 
provide; (3) and that the claimant is 
expected to provide; and (4) must ask the 
claimant to provide any evidence in his 
possession that pertains to each claim.

2.  Schedule the veteran for VA 
examination(s) to ascertain the nature 
and severity of the veteran's service-
connected right wrist injury with 
arthritis, right wrist carpal tunnel 
syndrome, bilateral hearing loss, 
allergic rhinitis, and prostatitis 
disabilities.  The claims folder should 
be made available for review by the 
examiner(s) in conjunction with the 
examination(s).

3.  The issues of entitlement to an 
initial rating in excess of 10 percent 
for right wrist injury with arthritis, 
entitlement to an increased rating for 
right wrist injury with carpal tunnel 
syndrome, entitlement to an increased 
rating for bilateral hearing loss, 
entitlement to an increased rating for 
allergic rhinitis, and entitlement to an 
increased rating for prostatitis should 
again be adjudicated with consideration 
of any and all additional evidence, to 
include the report of a November 2004 VA 
examination.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


